DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ Amendment, filed 9/22/2022, has been entered. Claims 1-15, 20-23, and 25-27 are pending with claims 16-19 and 24 being previously cancelled and claims 26-27 being currently added.
Information Disclosure Statement
The information disclosure statement, filed 10/4/2021, was characterized incorrectly in the previous Office Action (mailed 6/28/2022). This IDS does comply with 37 CFR 1.98(a)(2) and does include all required legible copies of the documents cited therein. As such, this IDS (information disclosure statement - filed 10/4/2021) has been fully considered by the examiner. An updated/annotated copy of the IDS is attached to this Action.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, 14-15, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sunde et al. (US 20190257168) in view of DeGeare et al. (US 20180135372).
Regarding claims 1 and 14 : Sunde discloses a bottom hole assembly 30 located on a work string 34 for cutting and for recovering inner casing located within outer casing from a wellbore and a method  of use (abstr.; [0007], [0151], [0152]). Sunde discloses a spear 40 for casing removal comprising an anchor mechanism configured to grip a section of the inner casing in the wellbore for removal thereof ([0162], [0169]). Sunde discloses a casing cutter having a cutting mechanism configured to cut the inner casing ([0152]). Sunde does not explicitly disclose at least one first clean-up tool configured to remove material from inside the outer casing above the inner casing. DeGeare discloses at least one first clean-up tool configured to remove material from inside the outer casing above the inner casing (abstr.; [0019], [0020], [0040]). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art and the benefit of the cited art to have configured the assembly of Sunde to include at least one first clean-up tool configured to remove material from inside the outer casing above the inner casing as taught by DeGeare. As DeGeare teaches the importance of removing debris that can interfere with subsequent operational steps, it would be of routine skill to have selected a method and apparatus for debris removal from a finite selection of methods/structures. Such a simple addition would have been predictable with a reasonable expectation of success and no unexpected results. 
Sunde, as modified by DeGeare discloses arranging a bottom hole assembly on a work string, running the work string in the well bore while operating one of the at least one first clean-up tools on the work string, removing material from inside the outer casing above the inner casing, operating the cutting mechanism to cut a section of the inner casing, gripping the section of the inner casing with the anchor mechanism, and by raising the work string, removing the section of the inner casing from the wellbore (see  above; Sunde - abstr.; [0007], [0151], [0152],  [0157], [0159], [0162]; DeGeare - abstr.; [0019], [0020], [0040]). 
Regarding claim 2: Sunde, as modified by DeGeare discloses that the at least one first clean-up tool is a mill, the mill comprising a cylindrical body with an abrasive outer surface with an outer diameter matching an inner diameter of the outer casing (DeGeare - [0008]). 
Regarding claim 3: Sunde, as modified by DeGeare discloses that the mill includes an abrasive surface on a first end of the cylindrical body configured to mill a top of the inner casing (DeGeare - [0010]). 
Regarding claim 5: Sunde, as modified by DeGeare discloses that the at least one first clean-up tool is a jetting tool which circulates fluid out through one or more ports from a central bore, in a radial direction to wash an inner surface of the outer casing (DeGeare - abstr.; [0019], [0020], [0040]).
Regarding claim 15: Sunde, as modified by DeGeare discloses that step (c) comprises one or more steps from the group comprising: rotating a mill and abrading material on an inner surface of the outer casing; rotating a mill and abrading material at a top of the inner casing; and jetting fluid radially from ports in the work string to wash an inner surface of the outer casing (Sunde - abstr.; [0007], [0151], [0152],  [0157], [0159], [0162]; DeGeare - abstr.; [0008], [0010], [0019], [0020], [0040]). 
Regarding claim 23: Sunde, as modified by DeGeare discloses that fluid passing through the tool is used to operate a downhole motor located above the cutting mechanism (Sunde - abstr.; [0050]).
Response to Arguments
Applicants’ amendments and arguments, filed 9/22/2022, with respect to the previous rejections of claims 1-3, 5, 14-15, and 21-23 have been fully considered and they are at least partially persuasive. The objections/rejections that have been withdrawn are not repeated herein.
Regarding claims 1 and 14, applicants’ appear to be misunderstanding the examiner’s rejection. The applicants appear to argue that the combination of Sunde and DeGeare fails to disclose the claimed subject matter. While Sunde and DeGeare, independently and separately, do not disclose all of the claimed elements (of claims 1 and 14), when combined, Sunde and DeGeare do indeed disclose all the elements. It should be understood that DeGeare is cited for disclosing the elements that are missing in Sunde. Applicants are reminded that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Allowable Subject Matter
Claims 26-27 are allowed.
Claims 4, 6-13, 20-22, and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicants’ amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARAS P BEMKO whose telephone number is (571)270-1830.  The examiner can normally be reached on Monday-Friday 8:00-5:00 (EDT/EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Taras P Bemko/
Primary Examiner, Art Unit 3672
9/30/2022